DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17 and 18 are allowable. The restriction requirement between Groups III and IV, as set forth in the Office action mailed on 1/27/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 1/27/21 between Groups III and IV is withdrawn.  Claim 19, directed to a method of operating the marine vessel of claim 18, is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Newly submitted claims 26-32 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: new claims 26-32 recite the features of previously withdrawn claims 1-9. These claims were not examined and, as stated in the restriction requirement mailed on 1/27/21, are considered patentably distinct from claims 17 and 18.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 26-32 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
This application is in condition for allowance except for the presence of claims 26-32 directed to an apparatus non-elected without traverse (Ayhan Mertogul confirmed this election on 2/8/22).  Accordingly, claims 26-32 have been cancelled.

Allowable Subject Matter
Claims 17-19 and 22-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the Blutke and Bottinelli referenced used in the rejection of 10/21/21 fail to disclose means or motivation to implement the claimed gasification system onto a marine vessel. Further search has yielded additional relevant references (attached herewith). Price ‘864 discloses a marine vessel with gasification and fuel cell but not a scrubber and storage tanks connected in the manner described. The use of a gasifier, fuel cell, scrubber, and hydrogen storage tanks in conjunction with an intake assembly disposed at the front of a marine vessel such that the gasifier is provided with debris from the surface of water to provide hydrogen for the fuel cell via the scrubber and tanks is considered novel and nonobvious. The application is consequently allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IMRAN AKRAM/Primary Examiner, Art Unit 1725